Exhibit 10.59

FOURTH AMENDMENT TO 2011 LOAN AND SECURITY AGREEMENT

(Clean Coal Solutions, LLC)

THIS FOURTH AMENDMENT TO 2011 LOAN AND SECURITY AGREEMENT (this “Amendment”) is
made and dated as of January 31, 2013 (the “Effective Date”) by and between
CLEAN COAL SOLUTIONS, LLC, a Colorado limited liability company (“Borrower”),
and COBIZ BANK, a Colorado corporation dba Colorado Business Bank (“Bank”). For
certain limited purposes, as set forth herein, ADA-ES, INC., a Colorado
corporation, and MF REFINED COAL, LLC, a Wyoming limited liability company, are
parties hereto.

RECITALS

A. Borrower and Bank are parties to that certain Credit Agreement dated as of
March 30, 2011, as amended by the First Amendment to 2011 Loan and Security
Agreement dated as of March 7, 2012, as further amended by the Second Amendment
to the 2011 Loan and Security Agreement dated as of May 21, 20 12, as further
amended by the Third Amendment to the 2011 Loan and Security Agreement dated as
of November 30, 20 12 (as amended, restated, modified, extended, renewed,
replaced, and supplemented from time to time, the “Credit Agreement”).

B. In accordance with Section 12.5 of the Credit Agreement, Borrower and Bank
have agreed to enter into this Amendment to amend and supplement certain terms
and conditions contained in the Credit Agreement and the Increased Commitment
Note.

C. Other than as defined in this Amendment, all capitalized terms used in this
Amendment without definition shall have the meanings given to such terms in the
Credit Agreement.

NOW THEREFORE, in consideration of the premises and of the mutual covenants
contained in this Amendment, the parties hereto agree as follows:

1. Amendment to Recitals. The Recitals are amended and restated to read, in its
entirety, as follows:

Borrower has requested that Lender provide Borrower with a senior revolving
facility in an aggregate principal amount not to exceed $2,000,000.00, and the
Increased Commitment loan in an aggregate principal amount of $3,000,000.00.
Lender is willing to provide such facility on the terms and conditions set forth
and in the other Loan Documents (as defined below).

2. Commitment. The definition of Commitment is amended and restated to read, in
its entirety, as follows:

“Commitment” means the commitment of Lender to make Loans hereunder in an
initial amount of $5,000,000.00 (including the Increased Commitment loan of
$3,000,000.00), as such amount shall be reduced from time to time pursuant to
Section 2.6(b) or Section 2.8.



--------------------------------------------------------------------------------

3. Interest Rate. The definition of Interest Rate is amended and restated to
read, in its entirety, as follows:

“Interest Rate” means, for any day, the rate per annum equal to the higher of
(a) the Prime Rate for such day plus 1.00%, and (b) 5.00%; provided that (i) the
Interest Rate charged by any Person shall never exceed the Maximum Lawful Rate,
and (ii) with respect to the Increased Commitment, the Interest Rate shall be
the rate set forth in the Increased Commitment Note. Any change in the Interest
Rate due to a change in the Prime Rate shall be effective automatically and
without notice to Borrower on the effective date of such change.

4. Maturity Date. The definition of Maturity Date is amended and restated to
read, in its entirety, as follows:

“Maturity Date” means December 31, 20 13, provided, however, the Increased
Commitment loan must be paid back to the Bank not later than June 1, 2013.

5. Delivery of Certificate. Borrower will execute and deliver to Lender a
certificate in the form attached hereto as Exhibit A.

6. Delivery of Consents. Each of ADA-ES, Inc. and MF Refined Coal, LLC hereby
consents to this Amendment.

7. Release of Claims. Borrower, ADA-ES, Inc. and MF Refined Coal, LLC, and each
of them, hereby release and forever discharge Bank , its affiliates, directors,
officers, agents, employees, and attorneys (“Bank Parties”) of and from any and
all liability, suits, damages, claims, counterclaims, demands, reckonings and
causes of action, setoffs and defenses, whether known or unknown, whether
arising in law or equity, which any Borrower has, now has or may have in the
future against Bank Parties by reason of any acts, omissions, causes or things
arising out of or in any way related to this Agreement or the other Loan
Documents existing or accrued as of the date of this Agreement. This release
shall survive the termination of this Agreement. Borrowers acknowledge that the
foregoing release is a material inducement to Bank’s decision to ex tend to
Borrower the financial accommodations hereunder and has been relied upon by Bank
in agreement to enter into this Agreement.

8. Fees. Borrower will pay Bank a fee of One Thousand Eight Hundred Thirty Five
and no/ 100 dollars ($ 1,835.00) upon Borrower’s execution of this Amendment.

9. Section 5.2. Borrower reaffirms that Borrower is in compliance with Sections
5.2(b) and 5 .2(c) of the Credit Agreement.

10. Costs. Borrower will pay Bank’s attorneys fees for preparation of this
Amendment.

 

2



--------------------------------------------------------------------------------

11. Miscellaneous.

 

  (a) The paragraph headings used herein are intended for reference purposes
only and shall not be considered in the interpretation of the terms and
conditions hereof.

 

  (b) The terms and conditions of this Amendment shall be binding upon and shall
inure to the benefit of the parties hereto, their successors and permitted
assigns.

 

  (c) This Amendment may be executed in any number of counterparts, and by Bank
and Borrower on separate counterparts, each of which, when so executed and
delivered, shall be an original, but all of which shall together constitute one
and the same Amendment.

 

  (d) Except as expressly modified by this Amendment, the Credit Agreement and
the Increased Commitment Note remain in full force and effect and shall be
enforceable in accordance with their terms.

 

  (e) This Amendment , the Credit Agreement, and the other Loan Documents
constitute the entire agreement and understanding between the parties hereto
with respect to the subject matter hereof and supersede all prior negotiations,
understandings, and agreements between such parties with respect to such subject
matter .

 

  (f) This Amendment, and the transactions evidenced hereby, shall be governed
by, and construed under; the internal laws of the State of Colorado, without
regard to principles of conflicts of law, as the same may from time to time be
in effect, including, without limitation, the Uniform Commercial Code as in
effect in the State of Colorado.

12. IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above set forth.

 

BORROWER: CLEAN COAL SOLUTIONS, LLC, a Colorado limited liability company By:  

 

Name:   W. Randall Dietrich Manager

 



--------------------------------------------------------------------------------

ADA-ES, INC., a Colorado corporation

By:

 

 

Name: Mark McKinnies

Title: Senior Vice President and Chief Financial Officer

 

MF REFINED COAL, LLC, a Wyoming limited liability company By:  

 

Name: Charles S. McNeil

            Manager

 

LENDER: COBIZ BANK, a Colorado corporation dba Colorado Business Bank

By:    

  Douglas L. Pogge, Senior Vice President

 

4



--------------------------------------------------------------------------------

CONSENT PARTIES ADA-ES, INC. A Colorado Company

/s/ Mark McKinnies

Name: Mark McKinnies Title: Senior Vice President and Chief Financial Officer

 

MF REFINED COAL, LLC, a Wyoming limited
liability company

By:

 

 

Name:

  Charles S. McNeil
Manager

 

  LENDER:    

COBIZ BANK, a Colorado corporation dba

Colorado Business Bank

   

/s/ Douglas L. Pogge

    Name: Douglas L. Pogge     Senior Vice President  

 

4



--------------------------------------------------------------------------------

Exhibit A

Form of Borrower Certification

BORROWER CERTIFICATION

With Respect to

FOURTH AMENDMENT TO 2011 LOAN AND SECURITY AGREEMENT

(Clean Coal Solutions)

The undersigned, as a duly authorized manager of Clean Coal Solutions, LLC, a
Colorado limited liability company (“Borrower”), in conjunction with the Fourth
Amendment to 2011 Loan and Security Agreement, hereby certifies to CoBiz Bank, a
Colorado corporation, dba Colorado Business Bank that no “Principal” of Borrower
has been convicted of, or pled no contest to, a felony under state or federal
law (excluding crimes related to traffic or motor vehicle offenses) or to any
other crime that requires identification in any registry and/or notification
program maintained by any federal or state jurisdiction.

For the purposes of this Certification, “Principal” is deemed to include:
(i) each Manager of Borrower, (ii) each director of Borrower, (iii) the five
(5) most highly compensated executives and officers of Borrower, and (iv) each
natural person who is a direct or indirect holder of more than twenty percent
(20%) or more of the ownership stock or stock equivalent of Borrower.

The undersigned, for himself and on behalf of Borrower, acknowledges that CoBiz
Bank, a Colorado corporation, dba Colorado Business Bank is relying upon the
truth of the statements set forth in this Borrower Certification to make a loan
to Borrower.

Dated this     th day of January 2013.

 

BORROWER:     CLEAN COAL SOLUTIONS, LLC, a Colorado limited liability company
By:                                 

Name (Print)

    Manager

 

5



--------------------------------------------------------------------------------

BORROWER CERTIFICATION

With Respect to

FOURTH AMENDMENT TO 20 11 LOAN AND SECURITY AGREEMENT

(Clean Coal Solutions)

The undersigned, as a duly authorized manager of Clean Coal Solutions, LLC, a
Colorado limited liability company (“Borrower”), in conjunction with the Fourth
Amendment to 20 11 Loan and Security Agreement, hereby certifies to CoBiz Bank,
a Colorado corporation , dba Colorado Business Bank that no “Principal “ of
Borrower has been convicted of, or pled no contest to, a felony under state or
federal law (excluding crimes related to traffic or motor Vehicle offenses) or
to any other crime that requires identification in any registry and/or
notification program maintained by any federal or state jurisdiction .

For the purposes of this Certification, “Principal “ is deemed to include:
(i) each Manager of Borrower, (ii) each director of Borrower, (iii) the five
(5) most highly compensated executives and officers of Borrower, and (iv) each
natural person who is a direct or indirect holder of more than twenty percent
(20%) or more of the ownership stock or stock equivalent of Borrower.

The undersigned, for himself and on behalf of Borrower, acknowledges that CoBiz
Bank, a Colorado corporation, dba Colorado Business Bank is relying upon the
truth of the statements set forth in this Borrower Certification to make a loan
to Borrower.

Dated this 31st day of January 2013.

 

BORROWER:   CLEAN COA L SOLUTIONS, LLC,   a Colorado limited liability company  
By:  

 

  Name:   W. Randall Dietrich       Manager

 

5